Citation Nr: 0336896	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  95-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, with peripheral neuropathy, and a cardiovascular 
disorder, claimed to have been incurred or aggravated as a 
result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from October 1950 to 
July 1954.  

This appeal arises from an August 1996 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Columbia, South Carolina.  A notice of disagreement 
with that decision was received in February 1997, and a 
statement of the case was issued in March 1997.  The veteran 
perfected his appeal in April 1997.  In April 1999, the 
veteran appeared at a hearing conducted by the undersigned at 
the RO, and in November 1999, the matter was remanded to the 
RO by the Board of Veterans' Appeals (Board) for additional 
development.  It was subsequently returned to the Board in 
January 2003, at which time the Board undertook additional 
development on its own.  After that development occurred, the 
Board's regulatory authority to take that action, and to 
enter a decision based on the evidence so obtained without 
first having the RO consider it, was invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the 
veteran's appeal was remanded again in June 2003, to have the 
RO consider this additional evidence.  The RO continued to 
deny the claim, and the case was subsequently returned to the 
Board.  In addition to the issue for Board review, it is 
noted that it is not clear whether the veteran may also be 
raising additional claims for service connection for 
disabilities as due to radiation exposure.  In the event that 
the veteran is seeking to raise additional claims, it is 
requested that he identify the disabilities and file his 
claims with the RO for appropriate action.

FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained, and the duty to notify the veteran has 
been fulfilled.  

2.  The veteran did not incur additional disability as a 
result of VA treatment.  





CONCLUSION OF LAW

The criteria by which compensation may be awarded under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to have resulted from VA treatment are not met.  
38 U.S.C.A. §§ 1151, 5003, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§  3.358, 3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As an initial matter, the Board must first consider the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA) to his case.  This law, which became effective in 
November 2000, redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Even though this claim 
was filed years before the enactment of this law, it appears 
that the VCAA applies to this case since VA had not finally 
completed adjudication of the claim before the law was 
passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case and the content 
of the Board's November 1999 Remand have adequately informed 
the veteran of the type of evidence needed to substantiate 
his claim, including the legal elements of the benefits he 
seeks.  Furthermore, in a December 2001 letter, the RO 
explained the VCAA and asked the veteran to submit certain 
information in accordance with the requirements of the VCAA.  
The letter informed the veteran what evidence and information 
VA would be obtaining, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Under these 
circumstances, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist, it is observed that 
given the nature of the claim, it is primarily VA records 
which must be obtained and examined to judge the merits of 
the case, and that this has been accomplished.  In addition, 
efforts have been made to obtain the records from the private 
physician who offered an opinion on the issue under 
consideration.  While this effort was unsuccessful because 
the physician chose not to respond, VA is without the 
authority to compel the production of the records.  Moreover, 
the veteran has been examined for VA purposes in connection 
with this claim, and specific opinions were provided 
regarding the ultimate questions at issue.  In view of this, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran, and any additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, VA has satisfied 
its duties to inform and assist the veteran in this case and 
a decision on the merits of his appeal may proceed.  


Benefits Under 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims, in 
the case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).




Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

In this case, the veteran is currently considered, for VA 
purposes, to be totally disabled due to his service connected 
disabilities, a benefit made effective from March 1990.  His 
service connected disabilities are post traumatic stress 
disorder, evaluated as 70 percent disabling, and cataract 
extraction of his left and right eye, evaluated as 30 percent 
disabling.  In this appeal, the veteran seeks to establish 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151.  His contentions in this regard appear to be that VA 
physicians who have treated him over the years, failed to 
timely diagnose the onset of his diabetes, or if aware of it, 
discounted its significance.  Therefore, he posits that the 
condition went untreated for a period of time, and as a 
consequence of that neglect, the condition progressed, 
resulting in the onset of peripheral neuropathy, and a 
disability of the heart for which he should be compensated.  
The veteran has also appears to argue that in 1992, the VA 
erroneously determined that he was not eligible for treatment 
of his diabetes, and that during the ensuing period when it 
went untreated, the condition (including the peripheral 
neuropathy and heart disorder) worsened.  

As an initial matter, it should be noted that an adjudicative 
determination that an individual is not eligible to receive 
VA medical care, is not VA medical treatment, as contemplated 
by 38 U.S.C.A. § 1151.  See Jimison v. West, 13 Vet.App. 75, 
No. 98-551, slip op. at 4-5 (October 1, 1999).  Accordingly, 
the contention that the veteran should be awarded 
compensation benefits under § 1151 on the theory his medical 
condition worsened following a decision that he was not 
eligible for VA treatment, is without merit.  

As to the other theory of entitlement, it is important to 
note that the veteran is not contending that specific VA 
treatment provided at a specific time triggered the onset of 
the disabilities at issue.  Rather, he is arguing that over 
the course of many years, VA provided inappropriate treatment 
and that the decline in his condition that occurred over the 
course of that time should be attributed to that VA 
treatment.  In essence, the veteran's argument is essentially 
that his health is currently worse than it was at a given 
point in the past, (the early 1980's), and during that 
interval of time since the early 1980's, he received VA 
treatment.  Therefore, this VA treatment must have caused 
this decline in health.  

Clearly, such a contention would require the support of 
competent evidence, since for instance, the mere fact that 
event "B" follows a number of events including event "A," 
does not establish that "A" caused "B" or that "A" is 
otherwise causally related to "B."  The veteran is this 
case is not shown to personally possess a medical background 
by way of formal education and training, and therefore, his 
contentions alone do not present a basis upon which to grant 
the benefit sought on appeal.  

While the veteran's claims file is rather voluminous, the 
medical evidence that addresses the particulars of this 
specific claim is relatively limited and consists of a March 
1996 letter from a private physician, Green B. Neal, M.D., 
and opinions from VA physicians.   

The specific point Dr. Neal intended to make in his 1996 
correspondence is not at all clear.  Therefore, the statement 
does not lend itself to a simple summarization.  
Nevertheless, in it Dr. Neal begins by stating the veteran 
had been his patient for "some seven years," by which he 
presumably meant he first saw the veteran in 1989, given the 
date of the statement.  He then announces he is convinced the 
veteran's diabetes and its sequela, are a direct result of 
ionizing radiation to which the veteran was exposed in 
service.  He then reinforces this point by recounting that 
when he first saw the veteran, the veteran had a diabetic 
retinopathy, polyperipheral neuropathy and cataracts, "all 
of which pointed to uncontrolled diabetes as being one of the 
initiating causes of this.  Later, when taking a medical 
history, I found out that [the veteran] had been exposed to 
ionizing radiation.  It became quite clear that we were 
dealing with ionizing radiation as the cause of these 
problems."  

In the next paragraph, Dr. Neal relates that he diagnosed the 
veteran to have polyperipheral neuropathy in 1992.  [This of 
course, is inconsistent with the statement that on the 
veteran's first visit in 1989, the veteran had polyperipheral 
neuropathy.]  Regardless, he next wrote that he advised the 
veteran that if the veteran was not careful, the diabetes 
could cause serious eye damage, heart disease and even death, 
by which he presumably meant serious eye damage and heart 
disease were not yet present in 1992.  This is inconsistent 
with the veteran's sworn testimony and other records 
reflecting the veteran's treatment for heart disease in 1991.  
Also, he remarked in this paragraph that blood chemistry 
analysis revealed that the veteran's peripheral neuropathy 
was caused by the veteran's diabetes, which appears to be 
inconsistent with the conclusion expressed earlier in the 
statement that radiation was the cause of the veteran's 
neuropathy.  

Dr. Neal next described that he gave the veteran two 
prescriptions for diabetes, (one apparently a medication, and 
the other for a device to read the level of one's blood 
sugar), and suggested that the veteran have these 
prescriptions filled at the VA hospital.  It was his 
understanding that at the VA hospital, the veteran was given 
a 7-day supply of the prescription medication, and advised to 
return to see if he was eligible for VA treatment.  Upon the 
veteran's return to the VA hospital, which Dr. Neal 
understood to be in December 1992, the veteran, Dr. Neal 
reports, was advised that he was not eligible for treatment, 
and would not be treated.  

Dr. Neal continued that it was his understanding that the 
veteran then attempted for several months to obtain VA 
treatment for his diabetes, during which time a VA physician 
admitted to the veteran to have misdiagnosed the veteran by 
mistakenly attributing the veteran's symptoms of peripheral 
neuropathy to a bone disease.  At this point, Dr. Neal 
explained, the veteran was apparently then treated for his 
diabetes, but after two months was dismissed, with 
instructions not to return to the VA for further treatment, 
and to obtain any needed medication from a private source.  

Next, in several paragraphs, Dr. Neal discussed the veteran's 
attempt to convince VA personnel that he (the veteran) was 
eligible for VA treatment, which was followed by a paragraph 
in which Dr. Neal expressed his amazement that a VA physician 
had advised the veteran in the mid-1980's, that the veteran 
was a borderline diabetic, and to keep on a diet.  Dr. Neal 
was likewise amazed that the veteran went to various clinics 
at the VA hospital where "numerous tests" were conducted, 
(also apparently in the 1980's).  Dr. Neal did not explain 
why he would be amazed by a physician advising an individual 
considered to have borderline diabetes to adhere to a strict 
diet, or why it was amazing that the veteran would have been 
referred to various clinics including the orthopedic clinic, 
the circulatory clinic and nuclear medicine clinic to 
investigate the veteran's various complaints.  

In any case, Dr. Neal opined that the veteran "fell through 
the cracks in the VA Hospital System," concluding that, 

The failure of treatment of [the veteran's] 
diabetes led to further complications of his heart 
disease, lipid abnormalities caused by uncontrolled 
diabetes, leading to increased atheromatous 
changes, leading to his myocardial infarction.  It 
is true that he had other risk factors at the time 
including male sex and history of cigarette smoking 
which also contributed to the development of his 
heart disease, but I believe had his diabetes been 
diagnosed earlier, efforts to control his lipid 
disorder could have been undertaken and he probably 
would have had a different course of his disease.  

Whatever the precise point Dr. Neal was trying to convey, it 
would appear he is of the opinion that the veteran did not 
have a good experience with the VA medical system.  Whether 
Dr. Neal was referring to the administrative decision to 
treat the veteran at all, or the treatment itself, is not 
made clear in his statement.  To the extent Dr. Neal was 
addressing the administrative decision concerning the 
veteran's eligibility for treatment, that matter, as already 
stated, is not a proper basis upon which benefits under 
§ 1151 may be awarded.  Jimison, supra.  To the extent Dr. 
Neal was implying additional disability resulted due to the 
actual care provided to the veteran by VA, [i.e., the 
specific treatment in the form of diagnostic tests, 
prescribed medications and/or suggested lifestyle changes, 
etc. or a medical decision not to provide various 
treatments], the logic behind any such conclusion is missing 
from his statement.  As cited above, expressing amazement at 
advice given to the veteran to control his diet, and the 
veteran's referrals to various medical clinics within the VA 
health care system to address complaints, does not establish 
or otherwise support the bare conclusion that VA medical 
care, or its lack, caused the veteran additional disability.  

Likewise, Dr. Neal provided an inconsistent conclusion 
regarding the cause of some of the veteran's disabilities.  
In one place he attributed them all to radiation exposure, 
and in another place indicated that the veteran's peripheral 
neuropathy was due to his diabetes.  Moreover, Dr. Neal's 
later conclusion that the failure to treat diabetes led to 
further complications of heart disease, does not actually 
implicate VA treatment, since it refers to the period of time 
in the 1990's when the veteran was found ineligible for such 
treatment, rather than to the treatment itself.  
Further, the implication of the failure to treat the 
veteran's diabetes as the cause of additional impairment is 
not entirely consistent with the succeeding sentence in the 
same paragraph that attributes the failure to diagnose 
diabetes as the basis for concluding the veteran's condition 
unnecessarily deteriorated.  The former implies an awareness 
of the condition, but a conscious decision not to take any 
action for its management.  The latter implies a complete 
lack of knowledge of the condition's existence.  

In sum, the statement by Dr. Neal lacks a coherent structure, 
it contains an inconsistent factual narrative, as well as 
inconsistent conclusions.  In view of this lack of clarity 
and precision, and the statements jumbled logic, the Board 
ascribes little probative value to it.  

The only other evidence addressing the particulars of this 
claim are the various reports from examinations obtained 
following the Board's 1999 Remand.  These reports are dated 
between September 2000 and April 2003.  Apparently owing the 
veteran's long standing efforts to link his various illnesses 
to his exposure to radiation during service and the history 
the veteran provided the examiner at this time, the initial 
report received in this regard primarily addressed itself to 
this question of service connection, rather than the theories 
of entitlement to benefits permitted under § 1151.  

In a subsequent March 2001 report, however, the physician who 
provided the initial report spent some time discussing the 
administrative determination regarding the veteran's 
entitlement to treatment in general, which is not pertinent 
here, but went on to narrate the medical advice the veteran 
was provided in 1992, regarding diabetic education and diet, 
as well as the attribution of certain of the veteran's 
complaints to degenerative joint disease.  The physician then 
observed the veteran's next appearance at the VA medical 
facility was in March 1993, at which time the veteran 
reported that he was seen by a private physician who placed 
the veteran on oral therapy that controlled his diabetes.  
Under these circumstances, this physician then concluded that 
the veteran's "diabetic condition did not become worse 
because he did not receive care at the VA Hospital at that 
time."  

The next opinion addressing this matter was dated in November 
2001.  This VA physician was not the same physician who 
offered the opinion in March 2001, but this second physician 
performed an examination of the veteran.  In this examination 
report, the history the veteran was provided was recorded.  
It was likewise noted that the veteran's claims file was 
reviewed, and the current clinical findings were set forth.  
As to the opinions sought regarding whether the veteran's 
diabetes were caused by VA treatment, or made worse by VA 
treatment, it would appear by the nature of the conclusion, 
that the examiner did not understand the information that was 
sought.  This will be made evident by quoting the opinion in 
its entirety. 

To answer the BVAM (sic) question about whether 
veteran's disability is considered to be 
consequences of his diabetes, peripheral neuropathy 
or heart disease, further determination on the 
individual is not eligible to receive VA medical 
care.  In my opinion, patient had an exposure to 
the radiation while he was on active duty and his 
diabetes was found in 1980 and his nerve conduction 
studies show polyneuropathy.  Diabetes causes 
sensory neuropathy, but this patient has a 
polyneuropathy which might be from the radiation 
rather than the diabetes itself.  He does not have 
sensory neuropathy.  Currently, EMG study shows a 
polyneuropathy which might be from the radiation or 
some other causes but is not related to diabetes, 
and patient has multiple problems secondary to his 
myocardial infarction and angioplasty and 
hypercholesterolemia that could be related to his 
diabetes.  But patient is obese and has other 
health problems, so this is a multifactorial issue 
about his heart condition.  The issue of his 
diabetic neuropathy is not the issue here because 
he has a motor deficit rather than a sensory, so 
patient has no complication from diabetes.  

This physician was asked to clarify his remarks, and more 
specifically address the questions presented by a claim for 
benefits under 38 U.S.C.A. § 1151.  In the response received 
in April 2003, this physician was more direct.  As to the 
question whether it is at least as likely as not that any VA 
treatment the veteran received caused the veteran to develop 
a disease or disability secondary to diabetes, the physician 
responded, "[t]he answer is no."  As to whether it is as 
least as likely as not that VA treatment the veteran received 
caused any disability considered secondary to diabetes to 
become worse, the physician likewise essentially responded in 
the negative.  As to coronary artery disease, coronary 
syndrome and hypertension in particular, this physician 
essentially acknowledged the relationship between diabetes 
and these cardiovascular disabilities, and explained that 
complications arising from diabetes will depend on how well 
the patient controls his diabetes.  The opinion continued as 
follows:  

If the patient managed to have good control of his 
diabetes and kept his sugar around 110 to 120 he 
can avoid overt complications plus if he followed 
his diet and kept his triglycerides down he would 
have avoided coronary artery disease or coronary 
syndrome.  The [VA] treatment was appropriate 
treatment on this patient but it also depends on 
the patient to make it work for himself.  Whether 
it is at least as likely as not that any [VA] 
treatment the veteran received caused coronary 
artery disease or neuropathy to become worse, 
patient suffers from diabetes and this naturally 
causes microvascular effects on the small arteries 
of the entire body and also develops peripheral 
neuropathy, especially motor neuropathy.  That is 
the natural course of the disease.  If the patient 
was diagnosed to have diabetes in 1980 it has been 
more than 23 years and that is the natural course 
of the disease process.  The patient was given 
appropriate treatment for his diabetes and he is 
running the natural course of the disease process.  

In referring to a particular illness apparently brought up by 
the veteran at the time of this physician's evaluation, the 
examiner wrote, 

If patient had pancreatic fibrosis he would have 
also had a lot of digestive problems and would have 
lost weight.  The patient is arguing that 
pancreatic fibrosis caused his diabetes, but the 
pancreas has two physiological functions.  One is 
to secrete digestive enzymes to digest the food, 
and at the tail of the pancreas there is apart that 
secretes the insulin and also secretes glucose to 
count the effects of the insulin.  Patient has 
gained weight.  His weight is 240 pounds.  There is 
no history of malnourishment nor is he on any 
pancreatic supplement.  Therefore, patient's 
argument about pancreatic fibrosis is out of the 
question because radiation is not going to affect a 
part of the gland, but would affect the entire 
gland.   

While the foregoing opinion may not itself be a particular 
model of clarity, this appeal has now been pending more than 
7 years.  Such delay benefits neither the parties or the 
public, and any further delay to obtain yet further 
clarification, in the Board's view, would not be in the best 
interest of the veteran.  Accordingly, the Board will proceed 
to a decision.  

Bearing in mind the original question of whether VA treatment 
cause additional disability, the Board finds the evidence of 
record is insufficient to support such a conclusion.  As 
initially observed, the veteran's theory of entitlement was 
simply based on a decline in his heath that occurred over a 
period of time, during which time he received both private 
and VA treatment.  That fact itself yields no rationale to 
conclude it was the VA treatment, (or its lack), that 
contributed to this decline.  Indeed, in looking at the 
record in its entirety, it is shown that the veteran has been 
seen in one capacity or another at a VA treatment facility 
nearly every year since 1980, now a period of 23 years.  
Similarly, since 1981, these records reflect a clear 
awareness that diabetes was a part of the veteran's medical 
history.  These records, 


(including those in the 1980's), also show at various times 
the veteran was taking oral medications for its treatment, 
which apparently, (in part anyway), was provided by a private 
physician, (the veteran's uncle in one instance).  As well, 
when examined for VA purposes in 1987, in the context of a 
separate claim for benefits, it was noted in the examination 
report that the veteran's diabetes was "well controlled."  
A few years later, VA records reflect findings that were 
considered suspicious for diabetic peripheral vascular 
disease, and then records in the early 1990's show the 
beginning of treatment for coronary artery disease.  Records, 
as these, that simply document the chronological decline in 
the veterans' health in no way suggest themselves that the 
medical treatment which occasioned the creation of these 
records, played any role in this decline.  

As already noted, the statement from Dr. Neal contains such 
internal inconsistencies and jumbled logic it can not be 
reasonably read, in the context of the veteran's medical 
history, to support a finding that VA medical treatment 
caused the veteran additional disability.  Moreover, Dr. 
Neal's comments appear to concern themselves more with the 
administration decision addressing the veteran's eligibility 
for VA treatment, which does not provide a basis for an award 
of § 1151 benefits.  

The same ultimate conclusion that they do not provide a basis 
for an award of § 1151 benefits, applies to the reports 
provided by VA physicians.  Obviously, to the extent they 
include opinions immaterial to the issue on appeal, they 
provide no meaningful support to any theory of entitlement to 
§ 1151 benefits.  To the extent these opinions address the 
manner by which benefits under § 1151 may be awarded, the 
conclusions offered are adverse, however limited the analysis 
may be in support of that conclusion.  

Looking at the record as a whole, therefore, the Board finds 
that it does not contain sufficient evidence upon which to 
base an award of benefits under 38 U.S.C.A. § 1151.  
Accordingly, the veteran's appeal is denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, with peripheral neuropathy, and a cardiovascular 
disorder, claimed to have been incurred or aggravated as a 
result of VA medical treatment is denied.  


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



